DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/20.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the fluidic channel " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Suggestion to change to “fluid channel”.
Claim 10 recites the limitation "the fluidic channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Suggestion to change to “fluid channel”.

Claim 12 recites the limitation "the fluidic channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Suggestion to change to “fluid channel”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipation by (Wolk et al. US 2001/0049148).
Wolk discloses a method of using a system, the system comprising: 
a first portion (102), the first portion comprising: 
at least one fluid channel (104 or any fluid channel within portion 102); 
a fluid actuator (pump, syringe, or vacuum, para 54; 85); 
an analysis sensor (para 38 discloses various sensors that are disposed within the fluidic channel, i.e. electrochemical; further a broader interpretation is window 220 within the fluid channel allows for the optical detector which is located proximal to the 
a conductivity sensor (para 88-93; 123-125) disposed within the fluid channel; and 
an introducer (106); 
a second portion (fig. 1 ref. 108 having wells), the second portion comprising: 
at least one well (fig. 1, plurality of wells), the well containing at least one material (sample fluid or reagent), 
wherein one of the first or second portion is moveable with respect to the other (fig. 1 shows xyz movement of either the second portion or the first portion; para 39), 
wherein the introducer (106) is configured to obtain at least a portion of the material from the at least one well and deliver it to the fluid channel (this limitation does not further structurally limit the instant claim.  The prior art is structurally capable of performing this function), and wherein the fluid actuator (pump, syringe or vacuum) is configured to move at least a portion of the material in the fluid channel (this limitation does not further structurally limit the instant claim.  The prior art is structurally capable of performing this function), the method comprising: 
monitoring a resistance of the conductivity sensor (the conductively sensor measures the movement of the droplet in the fluidic channel to and from the well in the second portion 108); 
moving a liquid within the fluidic channel (a droplet is moved within the channel; para 90-93); and 

Regarding claim 8, wherein the step of moving a liquid within the fluidic channel comprises starting the flow of liquid in the fluidic channel (fluid is within the fluidic channel when the liquid is withdrawn within the channel).  
Regarding claim 9, wherein monitoring a change in the resistance of the conductivity sensor comprises monitoring a decrease in the resistance of the conductivity sensor (any change of resistance is monitored; para 88-93).  
Regarding claim 10, further comprising stopping the flow of the liquid in the fluidic channel once the decrease in the resistance is monitored (para 88-93).  
Regarding claim 11, wherein the step of moving the liquid in the fluidic channel has a first flow rate and the method further comprises reversing the flow of the fluid in the fluidic channel after the decrease in resistance is monitored at a second flow rate, wherein the second flow rate is slower than the first flow rate (para 88-93; para 54).  
Regarding claim 12, further comprising venting the fluidic channel once the flow of fluid is stopped (the liquid is dispensed out of the first portion after detection and another sample is introduced for testing).  

Regarding claim 13 Wolk discloses a method of using a system, the system comprising: 
a first portion (102), the first portion comprising: 
at least one fluid channel (104 or any fluid channel within portion 102); 
a fluid actuator (pump, syringe, or vacuum, para 54; 85); 

a conductivity sensor (para 88-93; 123-125) disposed within the fluid channel; and 
an introducer (106); 
a second portion (fig. 1 ref. 108 having wells), the second portion comprising: 
at least one well (fig. 1, plurality of wells), the well containing at least one material (sample fluid or reagent), 
wherein one of the first or second portion is moveable with respect to the other (fig. 1 shows xyz movement of either the second portion or the first portion; para 39), 
wherein the introducer (106) is configured to obtain at least a portion of the material from the at least one well and deliver it to the fluid channel (this limitation does not further structurally limit the instant claim.  The prior art is structurally capable of performing this function), and wherein the fluid actuator (pump, syringe or vacuum) is configured to move at least a portion of the material in the fluid channel (this limitation does not further structurally limit the instant claim.  The prior art is structurally capable of performing this function), 

monitoring a resistance at the conductivity sensor (the conductively sensor measures the movement of the droplet in the fluidic channel to and from the well in the second portion 108); 
starting a flow of liquid within the fluidic channel (a droplet is moved within the channel; para 90-93, the flow having a flow rate that is determined by the flow controller that is pressure based as detailed in para 40); determining the time that the resistance was maintained at a substantially constant value (para 88-93); and 
determining the volume of fluid in at least a portion of the fluidic channel based on at least the time that the resistance was maintained at a substantially constant value and the flow rate of the liquid (para 88-93, a volume of a droplet is formed and then tested; the flow rate of the droplet throughout the device is detected via the resistance from the conductivity sensor).  
Regarding claim 14, further comprising monitoring the pressure within the fluidic channel (para 40 discloses a pressure monitor).  
Regarding claim 15, wherein the step of determining the volume of fluid is also based on pressure data within the fluidic channel (para 40).  
Regarding claim 16, further comprising adding the volume of fluid to a known volume of a second fluid (reagent and samples are mixed; para 81).  
Regarding claim 17, further comprising repeating the step of monitoring, starting a flow of a second liquid, repeating the step of determining the time and determining the volume of the second liquid based on at least the time that the resistance was maintained at a substantially constant value and the flow rate of the second liquid (a plurality of samples are processed from the array of wells 108; this is a repetitive method that occurs over and over).  

Regarding claim 19, further comprising estimating the volume of the first and second liquids using the geometry of the channel, the pressure in the channel, the flow rate of the fluid, the fluidic resistance, the time the fluid was moved (para 40), or some combination thereof.  
Regarding claim 20, further comprising repeating the steps of monitoring the resistance, starting the flow of liquid and determining the volume at least once so that two aliquots of the first liquid are added to the known volume of a second liquid (para 40,82).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797